{¶ 101} I respectfully dissent from the majority as to its disposition of the Fourth Assignment of Error.
 {¶ 102} During the sentencing hearing, the trial judge stated:
 {¶ 103} ". . . And, in fact, in this particular case, the court finds Ms. Spees, that you had basically a total disregard for the lives of others where you undertook a scheme in which you put lives at riskand destroyed the property of others.
 {¶ 104} "And then following that, you concocted an elaborate scheme to try to indicate to your family, to law enforcement and to others that you were kidnapped."
 {¶ 105} This exchange evidences a clear understanding that the trial court found "[a]t least two of the multiple offenses were committed as part of one or more courses of conduct, and the harm caused by two or more of the offenses so committed was so great or unusual that no part of any of the courses of conduct adequately reflects the seriousness of the offender's conduct."
 {¶ 106} I concur in all other respects with the opinion of the majority, but based on my dissent, I would overrule appellant's Fourth Assignment of Error.